Citation Nr: 0936370	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 
1987 and from April 2002 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The Veteran participated in a travel 
Board hearing before the undersigned in April 2009.  A 
transcript is of record and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service connected for residuals of an in-
service left ankle injury.  During his April 2009 hearing, 
the Veteran explained that he broke his left ankle when he 
stepped into a hole in service.  Service treatment records 
confirm that the Veteran underwent surgical repair of the 
left ankle in January 2003.  The Veteran believes the in-
service incident also caused a back injury which led to his 
current back disability.      

In a November 2007 submission, the Veteran's representative 
stated that the Veteran has suffered from testicular pain 
since his 2002 ankle injury.  The Veteran is service 
connected for a right varicocele.  The Veteran believes that 
his claimed in-service back injury may have caused his 
chronic testicular pain.  He believes that his doctors never 
considered this because they attributed his testicular pain 
to the varicocele.  

During the Board hearing, the Veteran and his representative 
requested that he be afforded a VA examination.  The Board 
agrees that a VA examination and opinion are needed prior to 
further adjudication.  The duty to provide a medical 
examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
79, 82 (2006).  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's back 
disability claim have been met.  The evidence establishes 
that the Veteran suffered an event in service that caused his 
current back problems.  The medical evidence of record also 
confirms the presence of a back disability.  May 2007 
magnetic resonance imaging (MRI) conducted at the VA medical 
center (VAMC) in Sheridan showed herniated nucleus pulposus 
of L4-5.  An October 2007 VAMC treatment note discussed 
degenerative changes at L4-5 ad L5-S1.  The Board finds that 
because the threshold for determining whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low one, his lay statements satisfy 
this criterion.  McLendon, 20 Vet. App. at 82-83.  At this 
time, the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, and the 
Veteran should be provided with an appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
spine examination by an orthopedist to 
ascertain the etiology of his current back 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any back disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  

The examiner should explain the rationale 
behind this opinion.  

The examiner is requested to pay 
particular attention to the service 
treatment records showing an ankle injury.  
The examiner should discuss whether the 
in-service incident which caused the 
Veteran's ankle injury could also have 
caused his current back disability. 

The Veteran has complained of testicular 
pain since the in-service injury.  The 
examiner is also requested to comment on 
whether the Veteran's back disability 
could cause pain that radiates into his 
testicals.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 
 
2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
low back disability should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




